Continuing Abatement Order filed November 14, 2019




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00177-CR
                                    ____________

                    RYAN JIVARO WHITAKER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1463151

                   CONTINUING ABATEMENT ORDER

      On July 16, 2019, this court directed the trial court to conduct a hearing in
this case to determine why appellant’s brief had not been filed by appointed
counsel. Our order required the trial judge to see that a record of the hearing is
made, make findings of fact and conclusions of law, and order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing and the courts
findings and conclusions were to be filed with the clerk of this court on or before
August 15, 2019. To date, the court has not received a supplemental clerk’s record
containing the trial court’s findings.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations, including an order appointing new
counsel, are filed in this court. The court will also consider an appropriate motion
to reinstate the appeal filed by either party. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of such date.

      It is so ORDERED.

                                       PER CURIAM




Panel Consists of Justices Zimmerer, Spain, and Hassan.